 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 1 of 10 PageID #: 61




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION



          POLY-AMERICA, L.P.

                                  Plaintiff,,             Case No. 4:20-cv-00837
          v.

          API INDUSTRIES, INC.,

                                 Defendant.




                    MOTION TO DISMISS FOR LACK OF PERSONAL
                         JURISDICTION AND IMPROPER VENUE


       Defendant API Industries, Inc. (“API”), by and through its attorneys, hereby respectfully

moves the Court to dismiss this action against it for lack of personal jurisdiction, pursuant to Fed.

R. Civ. P. 12(b)(2), and for improper venue under Fed. R. Civ. P. 12(b)(3). API relies upon the

following arguments, and the concurrently filed Declaration of David Anderson

       API lacks the requisite “minimum contacts” with the State of Texas to support personal

jurisdiction as alleged by Plaintiff Poly-America, Inc. (“Plaintiff” or “Poly-America”) in its

Amended Complaint (ECF No. 1). Poly-America also cannot meet its burden of establishing that

venue is proper under the venue statute.

       API is not subject to either general jurisdiction or specific jurisdiction in Texas. API is not

subject to general jurisdiction because it is not incorporated, headquartered, or otherwise “at home”

in Texas. And, API is not subject to specific jurisdiction because Plaintiff’s claims do not arise

out of, or relate to, any conduct by API directed to Texas. Rather, Plaintiff’s action arises from


                                                 1
 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 2 of 10 PageID #: 62




API having brought a successful petition to cancel Poly-America’s trademark registration before

the Trademark Trial and Appeal Board, located in Alexandria, Virginia.

I.        Factual And Procedural Background

          A.       The Parties

          Plaintiff Poly-America, L.P. is a Texas Limited Partnership with its principal place of

business located in Grand Prairie, Texas. (Complaint ¶ 1). Defendant API is a Delaware

corporation with its principal place of business in Orangeburg, New York 10962. (Id. ¶ 2). API’s

headquarters and main place of business are in Orangeburg, New York, where it employs 472

people.        (Declaration of David Anderson filed herewith ¶¶ 3, 6).      API also maintains a

manufacturing facility in Sulfur Springs, Texas, where it employs approximately 70 employees.

(Id. ¶ 9).        Regular meetings and all high-level decision-making stem out of the New York

headquarters. (Id. ¶ 4). All documentation identifies API’s location as Orangeburg, New York,

such as its federal and state government filings, website, and contracts, and all API’s corporate

records are located in Orangeburg, New York. (Id. ¶ 5).

          The parties are both in the plastics manufacturing business, and manufacture, among other

things, plastic bags.

          B.       The TTAB Proceeding And This Action

          API brought a proceeding before the Trademark Trial and Appeal Board of the United

States Patent and Trademark Office (“TTAB”) to cancel Poly-America’s trademark registration

for the mark comprising the color orange as used on the drawstring portion of trash bags.

(Complaint ¶¶ 9-12) After some pre-trial motions and discovery, the TTAB granted the petition

to cancel (Id. ¶¶ 13-18 and Exh. 1). The TTAB subsequently denied Poly-America’s motion for

reconsideration. (Id. ¶¶ 19-20 and Exh. 2).


                                                  2
 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 3 of 10 PageID #: 63




       The TTAB decision (Compl. Exh. 1) found that the registration should be cancelled for

two reasons: (1) orange for drawstrings on trash bags is generic, because it is commonplace in the

industry and is sold under many different trademarks and (2) orange for drawstrings on trash bags

is functional, because it makes the drawstring more visible, and hence easier for the consumer to

use. (Id.) Accordingly, the TTAB ordered Poly-America’s registration cancelled. (Id.)

       C.      Poly-America’s Appeal To This Court

       Poly-America now seeks review of the TTAB's Final Decision pursuant to the Lanham

Act, 15 U.S.C. § 1071(b). (Id. ¶ 22)      The Lanham Act “permits a party dissatisfied with the

decision of the TTAB to appeal the decision in one of two ways.” Taylor v. Realty Executives

International, Inc., 2008 WL 11333780, *2 (W.D. Texas 2008). 15 U.S.C. § 1071(a) allows the

dissatisfied party to appeal the TTAB decision to the Court of Appeals for the Federal Circuit,

which reviews the decision as an appeal. Id. “Alternatively, 15 U.S.C. § 1071(b) allows the

dissatisfied party to appeal the TTAB decision by initiating a new civil action in a federal district

court. In the new action, the parties can add claims and evidence not presented to the TTAB.” Id.

       What is important for this motion is that Poly-America’s action in this Court focuses solely

on the correctness of the TTAB’s cancellation. That determination, in turn, focused solely on

Poly-America’s trademark registration, and whether the trademark that is its subject is invalid as

“generic” and/or “functional.”

II.    Poly-America’s Action Should Be Dismissed For Lack of Personal Jurisdiction

       “There is personal jurisdiction if the state’s long-arm statute extends to the defendant and

exercise of such jurisdiction is consistent with due process.” Frank v. P N K (Lake Charles) L.L.C.,

947 F.3d 331, 336 (5th Cir. 2020). “The Texas long-arm statute’s broad doing business language

authorizes personal jurisdiction over a nonresident defendant as far as the federal constitutional



                                                 3
 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 4 of 10 PageID #: 64




requirements of due process will allow.” Id. The plaintiff “bears the burden of establishing

jurisdiction but is required to present only prima facie evidence.” Id.

       “‘Minimum contacts’ can be established either through contacts sufficient to assert specific

jurisdiction, or contacts sufficient to assert general jurisdiction.” Id. In this case, Poly-America

can establish neither.

       A.      The Court Does Not Have General Jurisdiction Over API

       “General jurisdiction exists over a non-resident defendant when its “affiliations with the

State are so ‘continuous and systematic’ as to render them essentially at home in the forum State.”

Id. The “at home” requirement has been repeatedly emphasized by the Supreme Court. See id.

(citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) and Daimler

AG v. Bauman, 571 U.S. 117, 122 (2014)).

       “[G]enerally, a corporation’s ‘home’ falls in two paradigmatic places: (1) the state of

incorporation and (2) the state where it has its principal place of business.” Id. at 337. “Even

though a corporation might operate ‘in many places,’ it cannot ‘be deemed at home in all of them’

because unpredictability would follow and jurisdictional rules are meant to ‘promote greater

predictability.’” Id. “[T]he general jurisdiction inquiry . . . is not whether a foreign corporation’s

in-forum contacts can be said to be in some sense continuous and systematic, it is whether that

corporation’s affiliations with the State are so continuous and systematic as to render [it]

essentially at home in the forum State.” Id.

       “It is, therefore, incredibly difficult to establish general jurisdiction in a forum other than

the place of incorporation or principal place of business.” Monkton Ins. Servs., Ltd. v. Ritter, 768

F.3d 429, 432 (5th Cir. 2014). “[I]t is only in an exceptional case that a corporation’s operation in

a forum other than its formal place of incorporation or principal place of business may be so



                                                  4
 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 5 of 10 PageID #: 65




substantial and of such a nature as to render [it] subject to general jurisdiction in the forum state.”

Rawls v. Old Republic Gen. Ins. Grp., Inc., 2020 WL 6374621, *6 (S.D. Tex. 2020) (citing

Whitener v. Pliva, Inc., 606 F.App'x 762, 765 (5th Cir. 2015)). Even where the defendant has

extensive and continuous business contacts with the state, general jurisdiction will generally not

be found outside the company’s state of incorporation or principal place of business.

       In BNSF Railway Co. v. Tyrrell, 137 S. Ct. 1549, 1559 (2017), the Supreme Court held that

defendant BNSF was not subject to general jurisdiction in Montana despite extensive contacts with

the state. The Court first found that BNSF was neither incorporated nor had its principal place of

business in Montana and was therefore not a “paradigm forum” to find general jurisdiction. See

id. at 1558-59. The Court then acknowledged that BNSF did have an automotive facility, “over

2,000 miles of railroad track and more than 2,000 employees in Montana.” See id. at 1555-59.

       Despite those very substantial connections with Montana, the Court still found no general

jurisdiction, id. at 1559, explaining that a general jurisdiction inquiry must look at “a corporation’s

activities in their entirety” because a corporation “that operates in many places,” cannot be “at

home” in all of them. Id. See also Rawls, 2020 WL 6374621, *8-9 (defendant that had multiple

service centers in and substantial sales to Texas was not “at home” and thus there was no personal

jurisdiction); Garcia Hamilton & Assocs. LP v. RBC Cap. Mkts., LLC, __ F. Supp. 3d __, 2020

WL 3078330, at *5 (S.D. Tex. 2020) (no general jurisdiction over a limited liability company even

though the entity had “significant Texas operations,” including four Texas offices, 250 employees

in Texas, a division focused exclusively on wealth management in Texas, and hundreds of yearly

transactions generated out of a business presence in Texas).

       Here, API is “at home” in Delaware, where it is incorporated, and New York, where its

headquarters and main place of business are located. It is not “at home” in Texas; although it



                                                  5
 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 6 of 10 PageID #: 66




maintains one manufacturing facility in Texas, that is only a small part of its business, employing

approximately 20 employees and less than 10% of its work force. Viewing API’s activities “in

their entirety,” it is clear that API is not “at home” in Texas, and hence this Court cannot exercise

general jurisdiction over it.

        B.      The Court Does Not Have Specific Jurisdiction Over API For This Action

        Nor does this Court have specific jurisdiction over API for this action. Specific jurisdiction

“encompasses cases in which the suit arises out of or relates to the defendant’s contacts with the

forum.” Diece-Lisa Industries, Inc. v. Disney Enterprises, Inc., 943 F.3d 239 250 (5th Cir. 2019).

        “Specific jurisdiction exists when two circumstances are met: (1) a nonresident defendant

has purposefully directed its activities at the forum state, and (2)“the litigation results from alleged

injuries that arise out of or relate to those activities.” Id. “The inquiry whether a forum State may

assert specific jurisdiction over a nonresident defendant ‘focuses on the relationship among the

defendant, the forum, and the litigation.’” Id. “[T]he relationship must arise out of contacts that

the ‘defendant himself’ creates with the forum State.” Id.

        The contacts must be very closely related to the cause of action. “In personam jurisdiction

has taken a restrictive view of the relationship between causes of action and contacts, seemingly

to require virtually a direct link between claim and contacts in order to pursue a specific jurisdiction

analysis.” Gorman v. Grand Casino of La., Inc.- Coushatta, 1 F.Supp.2d 656, 658 (E.D. Tex.

1998). In other words, “[t]he question of whether a cause of action arises out of or relates to a

defendant’s forum contact is analogous to the issue of proximate cause in tort law.” Luna v.

Compania Panamena De Aviacion, S.A., 851 F.Supp. 826, 832 (S.D.Tex.1994) Thus, the sale of

an airline ticket in Texas does not give rise to specific jurisdiction over a wrongful death suit based

on an airline crash that took place abroad. See id.



                                                   6
 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 7 of 10 PageID #: 67




       Here, while API has contacts with Texas in maintaining a manufacturing facility in the

state, those contacts are insufficiently related to the litigation.    In bringing this action, Poly-

America requests this Court to review the decision of the TTAB. It arose from API having filed a

petition   for   cancellation   in   the   TTAB,       located   in   Alexandria,   Virginia.      See

https://www.uspto.gov/trademarks-application-process/trademark-trial-and-appeal-board.           That

API filed a petition for cancellation there has no connection whatsoever with its manufacturing

facility in Texas. Indeed, it could have filed the same petition even if it never came to Texas.

       Accordingly, since this Court lacks personal jurisdiction over API, the action must be

dismissed pursuant to Fed. R. Civ. 12(b)(2),.

III.   Poly-America’s Action Should Be Dismissed For Improper Venue

       Federal Rule of Civil Procedure 12(b)(3) allows a party to move to dismiss an action for

“improper venue.” FED. R. CIV. P. 12(b)(3). “Once a defendant raises improper venue by motion,

the burden of sustaining venue will be on [the] Plaintiff.” Dewolff, Boberg & Associates, Inc. v.

Pethick, 2020 WL 6822834, *2 (E.D. Tex. 2020).

       Section 1071(b) of the Lanham Act contains a venue provision for certain defendants. “If

there are adverse parties residing in a plurality of districts not embraced within the same State, or

an adverse party residing in a foreign country, the United States District Court for the Eastern

District of Virginia shall have jurisdiction.” Id. Here neither applies, since there is only one

defendant, API, which resides in the United States. Where the statutory venue provision is not

applicable, “the general laws governing federal jurisdiction and venue apply.” Cardwell v.

Investor’s Analysis, Inc., 620 F.Supp. 1395, 1398 (D.D.C. 1985).

       The general federal venue statute provides that venue is only proper in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
           of the State in which the district is located;


                                                   7
 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 8 of 10 PageID #: 68




       (2) a judicial district in which a substantial part of the events or omissions giving
           rise to the claim occurred, or a substantial part of property that is the subject of
           the action is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided
           in this section, any judicial district in which any defendant is subject to the
           court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). A corporation or other legal entity “resides” for the purpose of venue “in

any judicial district in which such defendant is subject to the court’s personal jurisdiction with

respect to the civil action in question.” Id. § 1391(c)(2).

       Here none of the venue provisions apply. API does not “reside” in Texas, since it is not

subject to personal jurisdiction here with respect to this civil action, as discussed above. A

“substantial part of the events or omissions giving rise to the claim” did not occur in Texas; as

discussed above, the events that gave rise to the claim occurred in Alexandria, Virginia, where

API petitioned the TTAB to cancel Poly-America’s trademark registration. Nor can it be said that

the “property” at issue – Poly-America’s federal trademark registration – is “situated” in Texas;

the registration was obtained from the PTO in Virginia. Finally, it cannot be said that “there is no

district in which an action may otherwise be brought.” API’s home state, New York, where its

headquarters are located, is clearly a proper venue, in that API is subject to general jurisdiction

there and thus “resides” there for the purposes of venue.

       Accordingly, this suit should be dismissed for improper venue as well.




                                                  8
 Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 9 of 10 PageID #: 69




IV.   Conclusion

      As demonstrated above, This action should be dismissed for lack of personal jurisdiction

and improper venue.

Dated: New York, New York
       J anuary 2 0, 2021
                                                   KOFFSKY SCHWALB LLC

                                                   /s/ Efrem Schwalb
                                                   Efrem Schwalb, pro hac vice
                                                   349 Fifth Avenue, Suite 733
                                                   New York, New York 10016
                                                   (646) 553-1590
                                                   eschwalb@koffskyschwalb.com
                                                   Attorneys for API




                                             9
Case 4:20-cv-00837-SDJ Document 10 Filed 01/20/21 Page 10 of 10 PageID #: 70




                              CERTIFICATE OF SERVICE

The undersigned hereby certifies that all counsel of record have served with a copy of this

document via the Court’s CM/ECF system this 20th day of January, 2021.



                                                 /s/ Efrem Schwalb
                                                     Efrem Schwalb




                                            10
